cau

Case 5:19-cr-00377-WHA Document 25 Filed 09/18/19 Page 1 of 2

    
  
 

 

“Court Haney vs. Fistrice ar ca
 Mivisions 3.
Receipt Huss pe SABLA
_ Cashier I): sprinka re
~ Transaction pate: Q5/18/2015 ae
ase Payer Hane: ARTHORY Levan aes tee
+ CONERCTAL REGISTRY. OTHER. ih
Fors ANTHOHY LEVAMDOUGKT

Case/Party: D+ aoe mae Re080577- at.
Asounte, A688 Bey

-NON-CAsH COLTER,
fit entered: $0.00

os Total Der $80
> Fatal Tenderel 0,88 -
3 Change, aes 3B. G8

"LC SHORT FORK DEED OF TeUST nec oe eee
2 ieee CONTRA COSTA

 

 

   

 

 

 

 

See Checks and dates are Sreited
' Bubject to eolpet tons and fall —
 eredit will onl i be given when the

check or draft has beon accepted. by
~ the financial Pietaiution on which
: a was draun.

 

 

Vane ery iio eee ee CEL Snag i eae eeae sree

 
  

Fed o9/18M9 Page 2 of 2

4

 

Case'5:19-er-

  

+

  

 

 

 

 

   

 

 

   

 
